DETAILED ACTION
The Amendment filed January 31st, 2022 has been entered and fully considered. Claims 1-2, 4-13, and 15-23 are pending in this application. Claims 1, 4, 12-13, and 15 have been amended and claims 22-23 are newly added. Claims 8-11 and 17-20 have been withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31st, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 12-13, 15-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Selkee (hereinafter 'Selkee', U.S. PGPub. No. 2013/0158379) in view of Falwell et al., (hereinafter ‘Falwell’, U.S. PGPub. No. 2006/0241366).
Regarding claim 1, Selkee discloses (Figs. 1, 6-7B and 23-24) a catheter (10) comprising: a longitudinally-extending catheter shaft (catheter body 12) comprising a proximal end portion and a distal end deflectable portion (tip section 15, distal assembly 17), wherein the distal end deflectable portion (15, 17) includes a loop member (Fig. 1); a handle (16) attached to the proximal end portion of the catheter shaft (12); a deflection mechanism (pulley arm 62 and associated parts) positioned inside the handle ([0060]; Figs. 6 and 7A-7B) and including a pull wire (42) for deflecting the distal end deflectable portion of the catheter shaft ([0067]; see Figs. 17A-17C); and a loop member adjustment mechanism (dial 52 and associated parts) for adjusting a diameter of the loop member ([0051]; [0078]), the loop member adjustment mechanism comprising: a single loop member pull wire (35), wherein a distal end of the single loop member pull wire (35) is attached to the loop member ([0051]); a sliding member (rack 116), located within the handle ([0078]), wherein the sliding member (116) is configured to translate within the handle without rotating within the handle ([0078], “rotation of the dial 52 in one direction results in the rack translating distally and rotation in the opposite direction results in the rack translating proximally”), and wherein a proximal end of the single loop member pull wire (35) is directly coupled to the sliding member (see Fig. 6; [0078], “proximal end of the third puller member 35 is anchored in the rack 116 so that the translational motion of the rack actuates the third puller member”); and a rotatable knob (dial 52) located on an exterior of the handle (16) and circumscribing the sliding member (as broadly claimed, dial 52 ‘circumscribes’ rack 116 forming the sliding member; it is noted that circumscribe is defined by Merriam-Webster as “to draw a line around” or “to surround by or as if by a boundary”) , the rotatable knob (52) interfacing with the sliding member (116) such that rotation of the rotatable knob (52) adjusts the diameter of the loop member by causing the sliding member, and proximal end of the single loop member pull wire to translate within the handle ([0078]; see Fig. 6).
Selkee fails to explicitly disclose wherein a proximal end of the single loop member pull wire is directly coupled to a pin included in the sliding member.
However, in the same field of endeavor, Falwell teaches a similar catheter (Figs. 1 and 22) including a loop member pull wire (cable 1110b), wherein a distal end of the loop member pull wire (1110b) is attached to the loop member (see Fig. 11 for cable 1110b), and a sliding member (slider 2232 in Fig. 22) located within the handle (120), wherein the sliding member (2232) is configured to translate within the handle (120) without rotating within the handle ([0182]; [0186]-[0187]; Figs.1 and 22). Falwell teaches the “slider 2232 includes a forward cable anchor 2235 and a rear cable anchor 2236 for anchoring the pull cables 1110a and 1110b. Pull cable 1110b is directly attached to the forward cable anchor 2235 and becomes taught when the slider 2232 is moved toward the distal end of the handle 120” ([0186]). In this configuration, a proximal end of the loop member pull wire (cable 1110b) is directly coupled to a pin (forward cable anchor 2235 in Fig. 22) included in the sliding member (2232), thus providing a secure and reliable attachment to the sliding member, thereby increasing security and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter as taught by Selkee to include wherein a proximal end of the single loop member pull wire is directly coupled to a pin included in the sliding member as taught by Falwell. Doing so provides a secure and reliable attachment to the sliding member, thereby increasing security and safety. Further, this modification would have merely comprised a simple substitution of one well known wire attachment configuration for another in order to produce a predictable result, MPEP 2143(I)(B).
In view of the prior modification of Selkee in view of Falwell, it is the Examiner’s position that Selkee in view of Falwell would necessarily teach each and every limitation of the catheter according to claim 1.
Regarding claim 2, Selkee in view of Falwell teach all of the limitations of the catheter according to claim 1. Selkee (Figs. 1 and 6-7B) further discloses wherein the sliding member (rack 116) is located proximally to the deflection mechanism (pulley arm 62 and associated parts) with respect to the handle (as broadly claimed, see Fig. 6, a portion of rack 116 is located proximally to the deflection mechanism 62 and associated parts). 
Regarding claim 4, Selkee in view of Falwell teach all of the limitations of the catheter according to claim 1. Selkee further discloses a locking mechanism (second locking cap screw 168 in Figs. 7A-7B and associated parts) for securing the single loop member pull wire (35) in place after adjustment of the diameter of the loop member ([0081], “second locking cap screw 168 secures the dial 52 to the shaft 112. The cap screw 168 also provides incremental friction adjustment means to render the dial 52 self-holding by allowing adjustment of the axial compression of the components on the shaft 112, especially the compression loading washer 118”).
Regarding claim 5, Selkee in view of Falwell teach all of the limitations of the catheter according to claim 4. Selkee further discloses wherein the locking mechanism includes a threaded pitch of gears (second locking cap screw 168 in Figs. 7A-7B; [0081]).
Regarding claim 6, Selkee in view of Falwell teach all of the limitations of the catheter according to claim 4. Selkee further discloses wherein the locking mechanism includes a friction ring (retaining ring 170 in Figs, 7A-7B; [0081]). 
Regarding claim 7, Selkee in view of Falwell teach all of the limitations of the catheter according to claim 4. Selkee (Figs. 1 and 6-7B) further discloses wherein the sliding member (rack 116) includes at least one groove thereon sized and configured to slidably attach to a center guide channel (track 122) positioned on the handle (16) (as best illustrated in Figs. 7A-7B; [0078]). 
Regarding claim 12, Selkee discloses (Figs. 1, 6-7B and 23-24) a deflecting and sizing apparatus for a catheter handle comprising a catheter shaft (catheter body 12) having a deflectable distal end portion including a loop member (tip section 15, distal assembly 17), the apparatus comprising: a deflection mechanism (pulley arm 62 and associated parts) positioned inside the handle ([0060]; Figs. 6 and 7A-7B) and including a pull wire (42) for deflecting the distal end deflectable portion of the catheter shaft ([0067]; see Figs. 17A-17C); and a loop member adjustment mechanism (dial 52 and associated parts) for adjusting a diameter of the loop member ([0051]; [0078]), the loop member adjustment mechanism comprising: a single loop member pull wire (35), wherein a distal end of the single loop member pull wire (35) is attached to the loop member ([0051]); a sliding member (rack 116), located within the handle ([0078]), wherein the sliding member (116) is configured to translate within the handle without rotating within the handle ([0078], “rotation of the dial 52 in one direction results in the rack translating distally and rotation in the opposite direction results in the rack translating proximally”), and wherein a proximal end of the single loop member pull wire (35) is directly coupled to the sliding member (see Fig. 6; [0078], “proximal end of the third puller member 35 is anchored in the rack 116 so that the translational motion of the rack actuates the third puller member”); and a rotatable knob (dial 52) located on an exterior of the handle (16) and circumscribing the sliding member (as broadly claimed, dial 52 ‘circumscribes’ rack 116 forming the sliding member; it is noted that circumscribe is defined by Merriam-Webster as “to draw a line around” or “to surround by or as if by a boundary”), the rotatable knob (52) interfacing with the sliding member (116) such that rotation of the rotatable knob (52) adjusts the diameter of the loop member by causing the sliding member, and proximal end of the single loop member pull wire to translate within the handle ([0078]; see Fig. 6).
Selkee fails to explicitly disclose wherein a proximal end of the single loop member pull wire is directly coupled to a pin included in the sliding member.
However, in the same field of endeavor, Falwell teaches a similar catheter (Figs. 1 and 22) including a loop member pull wire (cable 1110b), wherein a distal end of the loop member pull wire (1110b) is attached to the loop member (see Fig. 11 for cable 1110b), and a sliding member (slider 2232 in Fig. 22) located within the handle (120), wherein the sliding member (2232) is configured to translate within the handle (120) without rotating within the handle ([0182]; [0186]-[0187]; Figs.1 and 22). Falwell teaches the “slider 2232 includes a forward cable anchor 2235 and a rear cable anchor 2236 for anchoring the pull cables 1110a and 1110b. Pull cable 1110b is directly attached to the forward cable anchor 2235 and becomes taught when the slider 2232 is moved toward the distal end of the handle 120” ([0186]). In this configuration, a proximal end of the loop member pull wire (cable 1110b) is directly coupled to a pin (forward cable anchor 2235 in Fig. 22) included in the sliding member (2232), thus providing a secure and reliable attachment to the sliding member, thereby increasing security and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter as taught by Selkee to include wherein a proximal end of the single loop member pull wire is directly coupled to a pin included in the sliding member as taught by Falwell. Doing so provides a secure and reliable attachment to the sliding member, thereby increasing security and safety. Further, this modification would have merely comprised a simple substitution of one well known wire attachment configuration for another in order to produce a predictable result, MPEP 2143(I)(B). 
In view of the prior modification of Selkee in view of Falwell, it is the Examiner’s position that Selkee in view of Falwell would necessarily teach each and every limitation of the catheter according to claim 12. 
Regarding claim 13, Selkee in view of Falwell teach all of the limitations of the apparatus according to claim 12. Selkee (Figs. 1 and 6-7B) further discloses wherein the sliding member (rack 116) is located proximally to the deflection mechanism (pulley arm 62 and associated parts) with respect to the handle (as broadly claimed, see Fig. 6, a portion of rack 116 is located proximally to the deflection mechanism 62 and associated parts). 
Regarding claim 15, Selkee in view of Falwell teach all of the limitations of the apparatus according to claim 12. Selkee (Figs. 1 and 6-7B) further discloses a locking mechanism (second locking cap screw 168 in Figs. 7A-7B) for securing the single loop member pull wire (35) in place after adjustment of the diameter of the loop member ([0081], “second locking cap screw 168 secures the dial 52 to the shaft 112. The cap screw 168 also provides incremental friction adjustment means to render the dial 52 self-holding by allowing adjustment of the axial compression of the components on the shaft 112, especially the compression loading washer 118”).
Regarding claim 16, Selkee in view of Falwell teach all of the limitations of the apparatus  according to claim 15. Selkee further discloses wherein the locking mechanism includes a threaded pitch of gears (second locking cap screw 168 in Figs. 7A-7B; [0081]).
Regarding claim 21, Selkee in view of Falwell teach all of the limitations of the catheter according to claim 1. Selkee (Figs. 6-7B) further discloses wherein to interface with the sliding member (dial 52), an underside of the rotatable knob (52) comprises first gears (spur gear 114) that engage second gears formed on sides of the sliding member (rack 116; [0078], “the translating member is a rack 116 positioned below the spur gear 114 (or spur gear formation, used interchangeably herein) in engagement therewith such that rotation of the spur gear 114 imparts to the rack 116 a translational movement (arrow 131) in the longitudinal direction 64 of the control handle 16”).
Regarding claim 22, Selkee in view of Falwell teach all of the limitations of the catheter according to claim 4. Selkee (Figs. 1 and 6-7B) further discloses wherein the locking mechanism (second locking cap screw 168 in Figs. 7A-7B and associated parts) includes a friction member (track 122) positioned within a pocket defined in the sliding member (see Figs. 7A-7B for ‘pocket’ defined in rack 116; as broadly claimed, track 122 guides the movement of the rack 116 along the longitudinal direction, and therefore aids in securing the single loop member pull wire 35 in place after adjustment of the diameter of the loop member).
Regarding claim 23, Selkee in view of Falwell teach all of the limitations of the catheter according to claim 4. Selkee (Figs. 1 and 6-7B) further discloses further comprising a distal locking ring (retaining ring 170) located distal of the rotatable knob (dial 52) and a proximal locking ring (washer 118) located proximal of the rotatable knob (52) ([0081], “A retaining ring 170 (FIG. 7A) mounted on the shaft 112 secures the shaft 112 against the spur gear 114. The retaining ring 170 secures the second assembly in place and also preloads the compression washer 118 against the bearing 119 to render the dial 52 self-holding”). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-13 and 15-23 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
It is the Examiner’s position that Selkee (U.S. PGPub. No. 2013/0158379) in view of Falwell et al., (U.S. PGPub. No. 2006/0241366) teach each and every limitation of the catheter according to independent claim 1 and the apparatus according to independent claim 12. 
No further arguments are set forth regarding the dependent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794